DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-18 are pending.

Drawings
3.	The drawings submitted October 21, 2019 are acceptable. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-18 are not rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  As submitted, claims 1-18 are in compliance with 35 USC 112.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-18 are rejected under  35 U.S.C. 101 because it has been deemed that the claimed invention is directed towards non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  It has been deemed that the claim(s) is/are directed to the abstract idea of a feed gateway system/method/medium of receiving an electronic feed file, creating/sending a feed message including a batch 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice 
Step 1: Claims 1-18 are all directed to a statutory category (e.g., a product/process/medium). The answer is YES.
Step 2A: Claims 1-18 recite a system/method/ medium directed to an abstract idea of a feed gateway system.  Such claim language is similar to ideas found too abstract by the courts as in using categories to organize, store, and transmit information (Cyberfone); obtaining and comparing intangible data (Cybersource); comparing new and stored information and using rules to identify options (SmartGene) and receiving information, analyzing information and displaying the results (Electrical Power Group v. Alstom). These recited claim limitations is similar to comparing new and old (stored) information to identify options (directions/location); storing, organizing and transmitting information and based on a query request, process and analyze request, and provide an output of the location information. Therefore for Step 2A the answer is YES.

Accordingly, courts do not rely on factual evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings. See, e.g., OIP Technologies, Inc. v. Amazon.com, Inc., - F.3d -, slip op. at 5 (Fed. Cir. Jun. 11, 2015).  The potential argument that the claimed invention requires “significantly more than” an “abstract idea” and therefore satisfy Step2B of the Alice two-part test would not be persuasive at this stage of 
Again, with regards to the claims being directed to an abstract idea, a review of the disclosure of the instant application was used to identify what the applicant considers as the invention. (MPEP 2103(I)). Thus, the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), specifically the abstract idea involving the providing of credit.
The claims as a whole were analyzed to determine whether any elements, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. There are no additional elements recited in the claim beyond the abstract idea.

7.	Pertinent references of interest are noted from the cited PTO-892.

8.	Applicant’s two Information Disclosure Statements (IDS’s) that have been submitted have been reviewed.  Note the attached IDS’s.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789